Mr. Justice Texidor,
dissenting.
I dissent from the majority opinion, because I think that section 18 of the act to provide for the trial of the right to property attached or levied on vests the jurisdiction of such intervention proceeding in the court taking cognizance of the aption wherein the order to which the said proceeding referred was made. If the order whose execution gave rise to the intervention proceeding involved herein was made by the District Court of San Juan, with jurisdiction of the main action, that court is the proper court to determine such proceeding.
For this reason it is my opinion that the petition in cer-tiorari herein should be granted.